Citation Nr: 1019028	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-41 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied the appellant's claim 
for the cause of the Veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  The Veteran 
died in September 2006.  On the September 2006 death 
certificate, it was noted that the Veteran died while being 
treated as an inpatient at the Compass Hospital of San 
Antonio.  The immediate cause of death was listed as end 
stage renal disease.  Also listed was chronic obstructive 
pulmonary disease (COPD) as a significant condition leading 
to death.  In a November 2006 amendment to the death 
certificate, the immediate cause of death was changed to 
coronary artery disease with congestive heart failure.  COPD 
was again listed as a significant condition leading to death.  
At the time of his death, the Veteran had no service-
connected disabilities.  

The claims file does not contain any treatment records from 
Compass Hospital of San Antonio, to include any treatment 
records written during the Veteran's last period of 
hospitalization.  As stated above, the immediate cause of the 
death listed on the Veteran's death certificate was amended 
with no explanation given as to the reasons for the 
amendment.  As such, the hospital records could have great 
probative value in this matter, as they would offer more 
information as to the cause of the Veteran's death.  In 
accordance with the VA's duty to assist, the Board finds that 
all pertinent evidence relating to the cause of the Veteran's 
death, to include all treatment records from the Compass 
Hospital of San Antonio, must be obtained and associated with 
the claims file.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(1)(2) (2009).

Parenthetically, the Board notes that Compass Hospital of San 
Antonio's current website indicates that it ceased operations 
as of April 2010.  For information regarding the former 
hospital's medical records, the website suggests contacting 
Sandra Meeks at the Laurel Ridge Medical Center.  In light of 
this information, in complying with the obligations of this 
remand, the AMC/RO is requested to take whatever reasonable 
steps are required in procuring the Compass Hospital 
treatment records, to include contacting the Laurel Ridge 
Medical Center.  

Finally, the Board notes that the record contains a January 
2009 VA medical opinion.  In this opinion,  a VA clinician 
found that the Veteran's death was less likely than not 
caused by, related to, or aggravated by early chemical 
diabetes, a disorder diagnosed in service in 1974.  In 
writing this opinion, however, the examiner did not have the 
benefit of reviewing any records from Compass Hospital of San 
Antonio or any other records procured as a result of this 
remand.  As such, after procurement of the aforementioned 
records, the AMC/RO should request that the author of the 
January 2009 VA medical opinion re-review the entire claims 
file and write an amendment to her initial opinion, 
indicating any changes in her conclusions.  If the author of 
the January 2009 VA medical opinion is unavailable, another 
examiner should review the evidence on the basis of the 
entire record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates for all 
VA and non-VA health care providers who 
provided treatment for the Veteran's 
cardiovascular, renal, and lung disorders 
prior to his death.  The AMC/RO must 
include the correct authorization and 
release forms to allow for the procurement 
of such records.  Upon return of said 
release forms, the AMC/RO should attempt 
to procure such records.  At a minimum, 
the AMC/RO should seek to acquire the 
Veteran's treatment records from either 
Compass Hospital of San Antonio or the 
keeper of that facility's records (i.e., 
Laurel Ridge Medical Center).  

2.  After procurement of all necessary 
records and any other development, the 
AMC/RO should request that the physician's 
assistant who provided the January 2009 VA 
medical opinion re-review the entire 
claims file and write an amendment to her 
initial opinion, indicating any changes in 
her conclusions in light of any recently 
acquired evidence.  If the author of the 
January 2009 VA medical opinion is 
unavailable, another medical professional 
should review the evidence on the basis of 
the entire record.  The examiner should 
provide an opinion as to whether it is at 
least as like as not that the Veteran's 
diabetes mellitus had its initial 
manifestations in service.  If so, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's diabetes caused or 
worsened his coronary artery disease, 
congestive heart failure, COPD.  

3.  After the above development is 
performed, the AMC/RO should readjudicate 
the issue of service connection for the 
cause of the Veteran's death.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, the 
appellant and her representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

